Order filed, December 13, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00730-CV
                               ____________

                              HUA XU, Appellant

                                       V.

   DAVID K. LAM (AKA'S: KA PUN LAM, KA P. LAM, DAVID LAM,
   KAPUN LAM) SUN, INDIVIDUALLY AND JIA TIAN AKA ANGELA
                        TIAN, Appellee


                   On Appeal from the 189th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-79571


                                   ORDER

      The reporter’s record in this case was due October 30, 2013. See Tex. R.
App. P. 35.1. On October 30, 2013, this court granted Amanda King’s motion
for extension of time to file the record to November 17, 2013. The court has not
received another request to extend time for filing the record. The record has not
been filed with the court. Because the reporter’s record has not been filed timely,
we issue the following order.

      We order Amanda King, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM